— Appeals by defendant (1) from two judgments of the County Court, Nassau County (Lawrence, J.), both rendered March 5, 1982, convicting him of burglary in the second degree and criminal possession of stolen property in the third degree, upon his pleas of guilty, and imposing sentences; and (2) from an amended judgment of the same court also rendered March 5, 1982, upon the revocation of a previously imposed sentence of probation.
Judgments and amended judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on these appeals. Counsel is granted leave to withdraw (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Brown, J. P., Rubin, Boyers and Lawrence, JJ., concur.